Name: Commission Regulation (EEC) No 2144/89 of 17 July 1989 derogating from Regulation (EEC) No 2377/80 in respect of the period of validity of import licences for frozen thin skirt of bovine animals and amending Regulation (EEC) No 1368/89 in respect of the items on the said licences
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7. 89No L 205/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2144/89 of 17 July 1989 derogating from Regulation (EEC) No 2377/80 in respect of the period of validity of import licences for frozen thin skirt of bovine animals and amending Regulation (EEC) No 1368/89 in respect of the items on the said licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1009/89 of 17 April 1989 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1989) ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 Q, and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 1368/89 (4) lays down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 1 009/89 for frozen thin skirt of bovine animals ; Whereas Commission Regulation (EEC) No 3719/88 (% as amended by Regulation (EEC) No 1903/89 (6), rules for the application of the system or import licences and advance-fixing certificates for agricultural products ; whereas Commission Regulation (EEC) No 2377/80 Q, as last amended by Regulation (EEC) No 3182/88 (8), lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector ; Whereas Article 4 (c) of Regulation (EEC) No 2377/80 provides that term of validity of import licences is to be limited to 90 days from the date of their issue ; Whereas administrative provisions laid down in certain third countries, in particular Brazil, jeopardize the actual use of licences issued under Regulation (EEC) No 1368/89 ; whereas the term of validity of such licences should accordingly be extended to 31 December 1989 ; whereas the abovementioned provisions of Regulation (EEC) No 2377/80 should accordinly be waived to that end ; Whereas material mistakes which have crept into Regulation (EEC) No 1368/89 have resulted in errors in the numbering of the sections of the licences in question ; whereas those mistakes must accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 (c) of Regulation (EEC) No 2377/80, the term of validity of import licences issued under Regulation (EEC) No 1368/89 is hereby extended to 31 December 1989 . Article 2 In Article 7 (2) (b) and (c) and (3) of Regulation (EEC) No 1368/89, 'section 12', 'section 14' and 'section 20 (a)' are replaced by 'section 20 ', 'section 8 ' and 'section 24'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 109, 20 . 4. 1989, p. 2. (2) OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4 . 3 . 1989, p. 43 . (4) OJ No L 137, 20 . 5. 1989, p. 12. 0 OJ No L 331 , 2 . 12. 1988, p. 1 . (6) OJ No L 184, 30 . 6. 1989, p. 22. (7) OJ No L 241 , 13 . 9 . 1980, p . 5. (*) OJ No L 283, 18 . 10 . 1988 , p. 13 .